Citation Nr: 1212043	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-28 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1953.

This matter came to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in February 2010; the transcript is of record.  This matter was remanded in June 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2010, this matter was remanded to request treatment records from the Washington D.C. VA Medical Center (VAMC), Providence Hospital in Washington D.C., and Alexandria Hospital.  The Veteran had testified that he had sought treatment at these facilities in the 1960's.  If, and only if, records were obtained, the Veteran was to be afforded a VA examination to assess the nature and etiology of his claimed low back disability.  

In a November 2010 response from NOVA Alexandria Hospital, it was indicated that records from 1960 and 1972 had been purged.  In a January 2011 response from Providence Hospital, it was indicated that no records were found pertaining to the Veteran.  In an August 2011 response from the Washington D.C. VAMC, it was indicated that they were unable to locate any information on the Veteran.  

Despite the fact that records were not obtained from any of the identified medical providers, the Veteran was scheduled for a VA examination in December 2010.  At the VA examination, the Veteran stated that he first started having pain in his back right after he got out of service and he was told to go home and get in a hot tub of water.  He went to the hospital the next morning and was kept in traction for eight days.  He was in the hospital three times in the first year resulting in a myelogram but no surgery.  He stated that he sought treatment at Providence Hospital in 1953 and Alexandria Hospital in the 1960's.  Upon physical examination, the examiner diagnosed multilevel degenerative disc and joint disease lumbar spine.  The examiner stated that the claims folder was not available for review, but opined that based on the short amount of time between the Veteran's discharge from military service and the onset of symptoms, it is at least as likely as not that the Veteran's back pain is related to events that occurred during his military service.  In February 2011, the VA examiner was provided with the claims folder and was requested to provide an addendum etiological opinion.  The examiner stated that private medical records, VA medical records, and service treatment records were reviewed.  The examiner stated that based on the onset of symptoms, right after separation from the Army (no service treatment records available for review except enlistment physical) his current back condition is at least as likely as not due to or a result of his military service.  

In forming the positive etiological opinion, the examiner specifically stated that service treatment records were not available for review except his enlistment physical.  However, in fact, the claims folder contains service treatment records dated in January 1951, April 1951, and November 1951, and a December 1953 Report of Medical Examination conducted for separation purposes is of record which reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  

As the VA etiological opinion was formulated based on an inaccurate premise - the lack of any service treatment records - the Veteran should be afforded a new VA examination.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran's claims folder should be referred to a VA physician, other than the December 2010 VA examiner, for an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current low back disability had its clinical onset during the Veteran's period of service, or is otherwise related to service.  A VA examination should be scheduled only if deemed necessary for the examiner to offer an opinion.  

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile any opinion with the service treatment records which are negative for a back injury or disability, the post-service medical evidence, and lay statements of the Veteran.  

2.  After completion of the above, the AMC/RO should review the expanded record and readjudicate the service connection claim.  If the benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



